DETAILED ACTION
Claims 1-11 are pending, and claims 1-2 are currently under review.
Claims 3-11 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I, claims 1-2, in the reply filed on 11/24/2021 is acknowledged.  The traversal is on the ground(s) that Tu et al. does not meet the amended claims such that lack of unity of invention has not been demonstrated.  This is not found persuasive because the shared technical feature as amended still does not distinguish over the prior art as explained below.
The requirement is still deemed proper and is therefore made FINAL.
Claims 3-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/24/2021.

Response to Amendment
The amendment filed 11/24/2021 has been entered.  Claims 1-11 remain(s) pending in the application.  

Claim Interpretation
The examiner interprets the recitation of “microalloyed” to refer to any steel composition that has an overlapping composition (ie. similar amount of alloying) relative to the instant claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torizuka et al. (US 2005/0271496).
Regarding claim 1, Torizuka et al. discloses a steel for springs [abstract, 0003]; wherein said steel has a composition as seen in table 1 below [0036-0046].  The examiner notes that the overlap between the steel composition of Torizuka et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).  The examiner also reasonably considers said steel of Torizuka et al. to be “nitrogen containing” and “microalloyed” as explained above.
Table 1.
Element (wt.%)
Claim 1 (wt.%)
Torizuka et al. (wt.%)
C
0.45 – 0.52
0.001 – 1.2
Si
0.15 – 0.27
0 – 2

0.9 – 1.1
0 – 3
Cr
0.9 – 1.15
0 – 5
Mo
0.1 – 0.25
0 – 5
V
0.1 – 0.2
0 – 0.5
Nb
0.025 – 0.04
0 – 0.5
N
0.007 – 0.012
0 – 0.02
Pb, Sn, Zn, Sb, Bi
0 – 0.03
0
H+O
0 – 0.0025
0
P+S
0 – 0.02
0 – 0.3
Cu
0 – 0.2
0 – 5
Ni
0 – 0.35
0 – 5
Fe
Balance
Balance


Regarding claim 2, Torizuka et al. discloses the steel of claim 1 (see previous).  Torizuka et al. further teaches a steel microstructure including ferrite and pearlite [0008].

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (KR101353552, machine translation referred to herein) in view of Nanba et al. (US 5,776,267).
Regarding claim 1, Park et al. discloses a spring steel having a composition as seen in table 2 below [0002, 0042].  The examiner notes that the overlap between the steel composition of Park et al. and that of the instant claim 
Park et al. does not expressly teach an inclusion of N as claimed.  Nanba et al. discloses that it is known to include N in spring steel in an amount of 1ppm to 200 ppm to form nitrides and trap diffusive hydrogen [col.6 ln.35-47].  Therefore, it would have been obvious to one of ordinary skill to specify a N amount as disclosed above for the purpose of forming nitrides as taught by Nanba et al.  The examiner reasonably considers the suggested alloy of Park et al. in view of Nanba et al. to be “nitrogen-containing” as claimed.
Table 2.
Element (wt.%)
Claim 1 (wt.%)
Park et al. (wt.%)
C
0.45 – 0.52
0.15 – 0.7
Si
0.15 – 0.27
0 – 0.5
Mn
0.9 – 1.1
0.1 – 1.5
Cr
0.9 – 1.15
0 – 1.5
Mo
0.1 – 0.25
0 – 0.5
V
0.1 – 0.2
0 – 0.15
Nb
0.025 – 0.04
0 – 0.15
N
0.007 – 0.012
0.0001 – 0.02 (Nanba et al.)
Pb, Sn, Zn, Sb, Bi
0 – 0.03
0
H+O
0 – 0.0025
0
P+S
0 – 0.02
0 – 0.08

0 – 0.2
0 – 1.5
Ni
0 – 0.35
0 – 1.5
Fe
Balance
Balance


Regarding claim 2, Park et al. and Nanba et al. disclose the steel of claim 1 (see previous).  Park et al. further discloses a pearlite structure [0009 p.2].  The examiner recognizes that pearlite is a lamellar structure of ferrite and cementite as would have been known by one of ordinary skill.  Thus, the pearlite of Park et al. is reasonably considered to be a structure of pearlite and a structure of ferrite as claimed.  If applicant is of the position that the claim requires separate structures of pearlite and ferrite (ie. distinct pearlite structure and distinct ferrite structure), the examiner invites applicant to amend the claims accordingly.

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734